Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 5/25/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson, IV (US 2010/0184127).
Regarding claim 1, Williamson teaches a tissue orientation device comprising a tissue cassette (10) having a recess including at least one side wall and a bottom wall, the tissue cassette (10) formed of material that can be successfully sectioned in a microtome and is resistant to degradation from solvents and chemicals used to 
Regarding claim 2, the lid (12a) is coupled to the frame (14) with at least one breakaway connection (16).
Regarding claim 3, the breakaway connection (16) accommodates movement of the lid with respect to the frame without causing warpage or undesirable distortions of the lid or the frame.
Regarding claim 4, the cassette (10) is coupled to the frame with at least one breakaway connection.  (Refer to Figure 3)
Regarding claim 5, the breakaway connection (16) accommodates movement of the cassette with respect to the frame without causing warpage or undesirable distortions of the cassette or the frame.
Regarding claim 6, the lid (12a) further includes a cutter to break the breakaway connection.
Regarding claim 7, the cassette (10), lid (12a) and frame (14) are molded from a single material.
Regarding claim 8, the cassette (10) and frame (14) are co-molded or insert molded from different materials.
Regarding claim 9, a microtome sectionable, resilient structure being configured to engage and retain tissue in place within the recess during processing and embedding; and wherein the lid is used to compress the resilient structure against the tissue, and the resilient structure is further capable of successful sectioning in the microtome and allows infiltration of the solvents and chemicals used to fix, process and stain tissue, and of embedding material used to embed the tissue while the tissue is retained by the resilient structure in the recess.
Regarding claim 10, the lid (12a) is coupled to the resilient structure.  (Refer to Figure 1)
Regarding claim 11, the tissue cassette (10) is formed of a first material that can be successfully sectioned in a microtome, and is resistant to degradation from solvents and chemicals used to fix and process the tissue sample during a histologic procedure; and the frame is formed from a second material different from the first material and being formed integrally with the tissue cassette.  (Refer to paragraph [0022])
Regarding claim 12, the lid is formed from the first material. (Refer to paragraph [0022])
Regarding claim 13, a peripheral portion of the frame surrounding the lid, wherein the peripheral portion is formed from the second material. (Refer to paragraph [0022])
Regarding claim 14, the frame (14) further includes a peripheral portion and the lid (12a) is separably coupled to the peripheral portion, and the lid is separated from the peripheral portion when the lid and the tissue cassette are moved from the first position to the second position.  (Refer to Figure 1)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273.  The examiner can normally be reached on M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798